Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-9, 11-14, 16, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Qian 2017/0267413. Qian discloses: A device for applying adhesive and/or sealant (as disclosed in paragraph 1), comprising a housing (1) for receiving a tapered container (2), wherein the housing has an application end (15) and a longitudinally opposing grip region (11), and the housing comprises:
a tapered receiving space (between 14 and 16 as seen in figures 1 and 4) for receiving the tapered container (2) so that a closed end of the container is adjacent the grip region (as seen in figures 1 and 4), wherein the receiving space is narrower adjacent the grip region and wider adjacent the application end (as seen in figures 1 and 4);
a closable application tip (3, 4) adjacent the application end which is connected to the receiving space (portion 3 is secured by or contacts 15 as seen in figures 1 and 4) and through which the adhesive and/or sealant can be discharged;
a stable casing for the receiving space (1);
at least one region of the housing being a deformable pressure region (13) having an outside surface (at 131), an opposing inside surface that can directly contact the container (14 as seen in figures 1 and 4) and at least one movable region (as is the deformable pressure region 13 with a movable region between 13 or the outside surface at 131 and the bottom 11 which is movable and along with 13 with a hinge or pivot at 13a) which is separated from the remainder of the housing by a zone having increased 
	Regarding claim 11 Qian discloses: A device for a user to apply adhesive and/or sealant to a surface (as disclosed in paragraph 1), including:
	a housing (1) having
an application end (15),
a grip end (11) longitudinally opposing the application end (as seen in figures 1 and 4), 
a first side defining a pressure region (13) near the application end and a grip region (11) near the grip end, the pressure region having an exterior surface (at 131) and an opposing interior surface (14) and being deformable to allow the user to move the pressure region inward from a neutral position toward a dispensing position (as disclosed in paragraph 34, lines 31-33), the grip region (at base 11 as shown in figure 1) not being deformable by the user (deforming starting at 13a),
a second side opposing the first side (12), a third side connecting the first and second sides and a fourth side opposing the third side (either of the left or right sides in figures 2 and 3), the fourth side connecting the first and second sides (the other of the left or right sides in figures 2 and 3),
the housing sides defining a tapered internal cavity (between 14 and 16 as seen in figures 1 and 4), the inner cavity having a receiving space adjacent the pressure region to hold a deformable container of adhesive and/or sealant (2) in direct contact with the interior surface of the pressure region (as seen in figures 1 and 4), wherein a closed end of the deformable container does not contact the inner surface of the pressure region (as seen in figures 1 and 4 the closed end of 2 above 11 extends below the interior contact plate 14 of the pressure region 13), the receiving space having a connector (as is the threaded base of 3 which is commensurate with the disclosed connector at 25, or the securing collar at 15) for fluidly receiving adhesive and/or sealant from the deformable container,

wherein user movement of the pressure region inwardly from the neutral position toward the dispensing position presses the interior surface against the container of adhesive and/or sealant to displace adhesive and/or sealant through the connector and conduit to the application tip (as disclosed in paragraph 34, lines 31-33).
Regarding claims 2, 4 and 5, Qian discloses the pressure region (13) to include deformable material 6-8 as disclosed on paragraph 34 which has increased deformability and lower material strength due to the decreased wall thickness at 13a. 
Regarding claims 6-9, 12, 13 Qian further discloses the movable region (13) to have an upper face (at 131) and an opposing lower face that can directly contact the container (14), with the grip region of housing/casing 2, i.e. 13, extending in the longitudinal direction over the receiving space with container 2 located in the receiving space as shown in figures 1 and 4, with 13, 14 being inverted and moved inward as disclosed in paragraph 34 wherein the entire casing 1 is of the same material as the since 1 is a unitary structure.
Regarding claim 13, 16 and 17, Qian discloses the pressure region (13) to deform with the casing/housing area at base 11 and in particular at back 12 being more rigid and not deforming as disclosed on paragraph 34.
Regarding claim 14, Qian discloses a cap 4.
Regarding claim 19 and 20, Qian discloses the tapered receiving space is formed by two transversely opposing arms (at 14 and 16), wherein the arms are spaced closer adjacent the grip region and wider adjacent the application end and the arms do not contact each other (as seen in figures 1 and 4).
Claim Rejections - 35 USC § 103
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Qian 2017/0267413 in view of Adatomed DE 42 17 593. Qian discloses: Qian discloses: A device for applying adhesive and/or sealant (as disclosed in paragraph 1), comprising a housing (1) for receiving a tapered container (2), substantially as claimed but does not disclose a second container. However, Adatomed teaches another manually squeezed cartridge dispensing device having two containers, 2 and 3, for the purpose of simultaneously dispensing two materials. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the dispenser of Qian with two containers as, for example, taught by Adatomed in order to simultaneously dispense two materials.
Response to Arguments
Applicant’s arguments with respect to the claims 1, 2, 4-14, 16, 17, 19 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 01/19/2021 with respect to claim 10 have been fully considered but they are not persuasive. 01/19/2021. Applicant contends that claim 10 was rejected over Iwahashi et al. 2006/0054635 in view of May 2009/0152296. However, this is incorrect, claim 10 was only rejected over Kobayashi et al. 9,669,652 in view of Adatomed DE 42 17 593 and Adatomed clearly teaches the use of 2 containers in a squeeze dispenser.
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kealy teaches another related squeeze container.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754